99 F.3d 1147
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.3570 FOOTHILL BOULEVARD INC., a California corporation,Plaintiff/Appellant,v.CITY OF PASADENA, a municipal corporation, Defendant/Appellee.
No. 96-55737.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 15, 1996.

Before:  BEEZER, KOZINSKI and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
This appeal from the denial of a motion for a preliminary injunction comes to us for review under Ninth Circuit Rule 3-3.  We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.


3
"A district court's order regarding preliminary injunctive relief is subject to limited review."   Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996).  The denial of a preliminary injunction "should be upheld unless the court incorrectly applied the law, relied on clearly erroneous factual findings, or otherwise abused its discretion."   Id.


4
The record before us shows that the court did not rely on an erroneous legal premise, clearly erroneous factual findings, or abuse its discretion in concluding that, although appellant raised serious issues on the merits, appellant failed to show that the balance of hardships tipped decidedly in its favor.  See id.


5
Accordingly, the denial of a preliminary injunction is

AFFIRMED.1


*
 The panel finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Appellant's requests to take judicial notice are granted